        Case 4:20-cr-00293-BRW Document 12 Filed 11/13/20 Page 1 of 1
                                                                                  FILED
                                                                           EASTU.S. DISTRICT COURT
                                                                               ERN DISTRICT ARKANSAS

                    IN THE UNITED STATES DISTRICT COURT                NOV I 3 2020
                        EASTERN DISTRICT OF ARKANSAS    JAM
                              CENTRAL DIVISION          BJ:,-,,-.-..........,____,;;;...;...;::;:~-:::~-
                                                                                               oepcLERK
UNITED STATES OF AMERICA                                                     PLAINTIFF

V.                           CASE NO. 4:20-CR-293-BRW-1

EDRICK DENORRIS ELLIS                                                      DEFENDANT

                                         ORDER

       The United States must tum over to the defense all exculpatory evidence-that is

evidence that favors the defendant or casts doubt on the government's case. See Brady v.

Maryland, 373 U.S. 83 (1963) and cases applying this precedent. If the government fails

to produce exculpatory evidence to the defense in a timely manner, the Court may take

certain steps: excluding certain evidence; giving adverse jury instructions; dismissing

charges; holding government lawyers in contempt; or imposing other appropriate

sanctions.

       SO ORDERED, t h i s ~ ofNovember, 2020.



                                             I~.
                                          UNITED STATES MAGISTRATE JUDGE
